Detailed Action

1.	This Office Action is responsive to the Application 17/382,512 filed 07/22/2021.  Claims 1-20 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Interview Summary

3.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

4.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Ankit Aggarwal (Reg. No. 67,882), on March 09th, 2022.


Examiner’s Amendment

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Please amend the claims as below:

Claim 1. (Currently amended) A computer-implemented method for predictive caching, the method comprising:
determining previous user activity related to data items and/or documents;
receiving a request to view a document from a user;
predicting data items to pre-cache based on the previous user activity and at least one other factor;
prioritizing the predicted data items for pre-caching;
dividing the prioritized data items for pre-caching into a plurality of groups;
downloading prioritized data items for each group among the plurality of groups according to the prioritization of the predicted data items; and
displaying a view of the document after data items, corresponding to the request, are received;
wherein downloading prioritized data items further comprises: 
checking a status of a server from which the data items will be downloaded and a load level of the server from which the data items will be downloaded; 
determining that the server is unable to download the data items; 
upon determining that the server is unable to download the data items, applying a probability to determine not to send a request for the data items to the server; 
upon determining not to send the request to the server, waiting a random time interval; and 
re-checking the status of the server and the load level of the server.  

Claim 3. (Cancelled) 

Claim 8. (Currently amended) A system for predictive caching, the system comprising:
at least one data storage device storing instructions for predictive caching in an electronic storage medium; and
at least one processor configured to execute the instructions to perform a method including:
determining previous user activity related to data items and/or documents;
receiving a request to view a document from a user;
predicting data items to pre-cache based on the previous user activity and at least one other factor;
prioritizing the predicted data items for pre-caching;
dividing the prioritized data items for pre-caching into a plurality of groups;

displaying a view of the document after data items, corresponding to the request, are received;
wherein downloading prioritized data items further comprises: 
checking a status of a server from which the data items will be downloaded and a load level of the server from which the data items will be downloaded; 
determining that the server is unable to download the data items; 
upon determining that the server is unable to download the data items, applying a probability to determine not to send a request for the data items to the server; 
upon determining not to send the request to the server, waiting a random time interval; and 
re-checking the status of the server and the load level of the server.  

Claim 10. (Cancelled) 

Claim 15. (Currently amended) A non-transitory machine-readable medium storing instructions that, when executed by a computing system, causes the computing system to perform a method for predictive caching, the method including:
determining previous user activity related to data items and/or documents;
receiving a request to view a document from a user;

prioritizing the predicted data items for pre-caching;
dividing the prioritized data items for pre-caching into a plurality of groups;
downloading prioritized data items for each group among the plurality of groups according to the prioritization of the predicted data items; and
displaying a view of the document after data items, corresponding to the request, are received;
wherein downloading prioritized data items further comprises: 
checking a status of a server from which the data items will be downloaded and a load level of the server from which the data items will be downloaded; 
determining that the server is unable to download the data items; 
upon determining that the server is unable to download the data items, applying a probability to determine not to send a request for the data items to the server; 
upon determining not to send the request to the server, waiting a random time interval; and 
re-checking the status of the server and the load level of the server.  

Claim 17. (Cancelled) 

7.	Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.


	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Luna et al. (US 9,671,851) teaches a system for enhancing user experience with a mobile application on a mobile device including, using user activity characteristics at a mobile device and server activity characteristics of a host server to anticipate a future activity session at the mobile device and transferring impending content from the host server to the mobile device to pre-cache content on the mobile device to support predicted data activity for the future activity session that has been predicted (Abstract).
	Prior Art FOERSTER et al. (US 2014/0379835 A1) teaches a service provider system may receive predictive pre-cache information associated with a user from a user device.  The service provider system may obtain content based at least in part on the predictive pre-cache information associated with the user.  The service provider system may determine a non-congested time to transmit the obtained content.  The service provider system may transmit the content to the user device at the non-congested time (Abstract).
	Prior Art Fonsen (US 2009/0006308 A1) teaches a processor 318 of a first device 310 may be configured to determine which content to download and store based on predefined rules, recent browsing activity, user selections, and the like, or any combination of these factors or similar factors.  For example, the first device 310 may be a plurality of predefined pre-caching rules stored in the memory 314.  These predefined rules may instruct the processor 318 as to which network content the processor 318 should download in response to an indication that the first device 310 is to become communicatively disconnected from the network 305.  The predefined rules may also specify the order in which the processor 318 should download the content (para. [0064]).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: determining previous user activity related to data items and/or documents; receiving a request to view a document from a user; predicting data items to 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/
Primary Examiner, Art Unit 2441